USDC IN/ND case 2:20-cv-00259-JTM-APR document 1 filed 07/13/20 page 1 of 6


                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF INDIANA
                            HAMMOND DIVISION

KATHLEEN LENNERTZ,                              )
                Plaintiff,                      )
    v.                                          )      Court No. __________
                                                )
OFFICE DEPOT, LLC,                              )
                                                )
                             Defendant.         )

                                NOTICE OF REMOVAL

 TO:              Clerk of the United States District Court
                  Northern District of Indiana
                  Hammond Division

                  Clerk of the Superior Court
                  Lake County, Indiana
                  Civil Division 5

                  Mr. Gerald Bishop
                  Gerald M. Bishop & Associates
                  2115 West Lincoln Highway
                  Merrillville, IN 46410
                  Tel: (219) 738-2400
                  Fax: (219) 738-2500
                  Counsel for Plaintiff


       Defendant, OFFICE DEPOT, LLC (f/k/a Office Depot, Inc.) (hereinafter

“Defendant”), through its counsel, Hart McLaughlin & Eldridge, LLC, hereby

provides Notice of Removal of this action to the U.S. District Court for the Northern

District of Indiana, from the Superior Court of Lake County, Indiana, based on

diversity of citizenship, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, with full

reservation of any and all defenses and objections. The specific grounds for removal

are as follows:



                                            1
USDC IN/ND case 2:20-cv-00259-JTM-APR document 1 filed 07/13/20 page 2 of 6




Plaintiff’s Complaint

  1. On July 15, 2019, Plaintiff Kathleen Lennertz commenced this personal injury

     action in the Superior Court of Lake County, Indiana, Case No. 45D05-1907-

     CT-000742, entitled Kathleen Lennertz v. Office Depot, Inc. Plaintiff’s

     Complaint is attached as Exhibit A. The Civil Cover Sheet instituting this

     removal action in the U.S. District Court for the Northern District of Indiana

     is attached as Exhibit B.

  2. Plaintiff’s Complaint contains one count sounding in negligence. See Exhibit

     A.

  3. Plaintiff’s Complaint was not removable at the time of filing and service, as the

     requirements for diversity jurisdiction were not present, and the case does not

     give rise to a federal question. Plaintiff’s Complaint did not provide notice of

     Plaintiff’s citizenship and did not provide notice that the amount in

     controversy exceeded $75,000. See id.

  Responses to Requests for Admission

  4. On May 28, 2020, Defendant served Plaintiff with Requests for Admission. See

     Exhibit C attached.

  5. On June 26, 2020, Plaintiff responded to the Requests for Admission. See

     Exhibit D attached. Plaintiff admitted that (a) the amount in controversy

     exceeds $75,000 in this case; (b) that she is a citizen of Indiana; and (c) that

     she is not a citizen of Delaware or Florida. Id.




                                         2
USDC IN/ND case 2:20-cv-00259-JTM-APR document 1 filed 07/13/20 page 3 of 6


  Citizenship of the Parties is Diverse

  6. Though Plaintiff’s Complaint is silent as to her own citizenship, subsequently

     served Responses to Requests for Admission establish that Plaintiff is a citizen

     of the State of Indiana. See Exhibit D attached.

  7. Plaintiff’s Complaint named Office Depot, Inc. as the only Defendant.

     Pursuant to 28 U.S.C. § 1332(c)(1), “a corporation shall be deemed to be a

     citizen of every State and foreign state by which it has been incorporated and

     of the State or foreign state where it has its principal place of business.”

     Subsequently, Office Depot, Inc. became Office Depot, LLC.

  8. At all relevant times, Defendant Office Depot, Inc. was a corporation organized

     pursuant to the laws of the State of Delaware, with its principal place of

     business in Boca Raton, Florida. See Exhibit E attached. At all relevant times,

     Office Depot, LLC was a limited liability company organized pursuant to the

     laws of the State of Delaware; Office Depot, LLC is wholly owned by ODP

     Investments, LLC (a Delaware LLC); ODP Investments, LLC is wholly owned

     by ODP Corporation, which is a Delaware corporation with its principal place

     of business in Florida.

  9. Accordingly, Defendant is considered a citizen of both Delaware and Florida.

  10. Plaintiff is not a citizen of Delaware or Florida. See Exhibit D attached.

  11. In sum, complete diversity of citizenship exists, as Plaintiff is not a citizen of

     the same states as Defendant. See Wis. Dept. of Corr. v. Schacht, 524 U.S. 381

     (1988); Caterpillar, Inc. v. Lewis, 519 U.S. 61, 117 (1996).




                                          3
USDC IN/ND case 2:20-cv-00259-JTM-APR document 1 filed 07/13/20 page 4 of 6


  Amount in Controversy is Satisfied

  12. Pursuant to 28 U.S.C. § 1332, in addition to diversity of the parties, the other

     prerequisite for a district court having original jurisdiction is that “the matter

     in controversy exceeds the sum or value of $75,000, exclusive of interests and

     costs.”

  13. Plaintiff’s Complaint prays only for “an amount that is just and proper”; the

     Complaint does not make any specific allegations regarding the amount in

     controversy. See Exhibit A.

  14. Subsequently, Plaintiff served Responses to Requests for Admission, in which

     she admits she is seeking damages in excess of $75,000 and that the amount

     in controversy exceeds $75,000. See Exhibit D.

  15. Although Defendant denies that Plaintiff is entitled to any relief whatsoever,

     it is clear that the amount in controversy exceeds $75,000, exclusive of

     interests and costs.

  Notice of Removal is Timely and Proper

  16. This Court has original jurisdiction over this action pursuant to 28 U.S.C. §

     1332 because the amount in controversy, exclusive of interest and costs,

     exceeds the sum of $75,000, and there is complete diversity of citizenship

     between Plaintiff and Defendant. This action may thus be removed to this

     Court pursuant to 28 U.S.C. § 1441.

  17. This Notice of Removal is properly directed to this Court pursuant to 28 U.S.C.

     § 1446(a), as the Northern District of Indiana, Hammond Division, is the




                                         4
USDC IN/ND case 2:20-cv-00259-JTM-APR document 1 filed 07/13/20 page 5 of 6


      District Court embracing the Superior Court of Lake County, Indiana, where

      Plaintiff’s Complaint is pending.

   18. Removal is timely, pursuant to 28 U.S.C. § 1446(b), in that this Notice is being

      filed within 30 days after receipt by Defendant of an “other paper … from which

      it may first be ascertained that the case is one in which is or has become

      removable.” Responses to requests for admission constitute “other paper”

      under 28 U.S.C. § 1446(b) necessary to give notice that a state court action has

      been removable.

   19. Defendant was first able to ascertain that this action is one which has become

      clearly removable upon receipt of Plaintiff’s Responses to Requests for

      Admission on June 26, 2020. Accordingly, this Notice of Removal is being

      timely filed within thirty days.

   20. Pursuant to 28 U.S.C. § 1446(a), copies of the process, pleadings, and orders

      not already attached as exhibits to this Notice of Removal are included as

      Exhibit F.

   21. In compliance with 28 U.S.C. § 1446(d), Defendant has issued written notice of

      the filing of this Notice of Removal to all attorneys of record and the Clerk of

      the Superior Court of Lake County, Indiana. See Notice of Filing, Exhibit G

      attached.

      WHEREFORE, Defendant, Office Depot, LLC, respectfully gives notice that

the above action, now pending against it in the Superior Court of Lake County,

Indiana, is removed to the United States District Court for the Northern District of



                                          5
USDC IN/ND case 2:20-cv-00259-JTM-APR document 1 filed 07/13/20 page 6 of 6


Indiana, Hammond Division, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.


                        Respectfully submitted,

                        HART MCLAUGHLIN & ELDRIDGE, LLC


                  By:         /s/ Ben Shrader
                              One of the attorneys for Defendant,
                              OFFICE DEPOT, LLC


Steven A. Hart, Esq. (IL #6211008)
Ben Shrader, Esq. (IL #6304003)
Hart McLaughlin & Eldridge, LLC
22 W. Washington St., Suite 1600
Chicago, Illinois 60602
Ph: (312) 955-0545
shart@hmelegal.com
bshrader@hmelegal.com




                                       6
